Appeal from order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered June 4, 1996, which denied plaintiffs motion to stay defendant from proceeding with the matrimonial action pending between the parties in a foreign country and granted defendant’s cross motion to dismiss the action on the ground of another action pending, unanimously dismissed as moot, without costs.
While the motion court apparently was misinformed that the Family Court had granted comity to the Court of Moscow’s support order, in light of the recent order of the Zamoskvorestsky Municipal People’s Court of the City of Moscow, Russian Federation, dated May 7, 1996, which granted defendant’s petition for a divorce, denied plaintiffs motion for a stay pending decision by this Court, and denied plaintiffs motion for additional child support, the matter on appeal has been rendered moot. Nothing herein shall preclude plaintiff from registration and enforcement of a foreign support order pursuant to Domestic Relations Law article 3-A. Concur—Rosenberger, J. P., Wallach, Nardelli, Rubin and Colabella, JJ.